THE THIRTEENTH COURT OF APPEALS

                                   13-14-00730-CV


                     In Re Estate of Angelita B. Garza, Deceased


                                  On Appeal from the
                      229th District Court of Starr County, Texas
                             Trial Cause No. DC-05-260


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed for want of jurisdiction. The Court

orders the appeal DISMISSED FOR WANT OF JURISDICTION in accordance with its

opinion. Costs of the appeal are adjudged against appellant.

      We further order this decision certified below for observance.

June 18, 2015